          Case 8:19-bk-10158-TA                   Doc 24 Filed 02/06/19 Entered 02/06/19 11:00:46                                       Desc
                                                   Main Document     Page 1 of 4



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Marsha A. Houston (SBN 129956)
 Christopher O. Rivas (SBN 238765)
 REED SMITH LLP
 355 South Grand Avenue, Suite 2900
 Los Angeles, CA 90071-1514




      Individual appearing without attorney
      Attorney for: Plaintiff Ditech Financial, LLC

                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                                       CASE NO.: 8:19-bk-10158-TA
                                                                              CHAPTER: 11
 BP FISHER LAW GROUP, LLP
                                                                              NOTICE OF MOTION FOR:
                                                                              DISMISSAL, OR IN THE ALTERNATIVE, TO
                                                                              TRANSFER VENUE




                                                                              (Specify name of Motion)
                                                                              DATE: February 27, 2019
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 5B
                                                                              PLACE: 411 West Fourth Street
                                                                                      Santa Ana, CA 92701-4593
                                                              Debtor(s).
                      DEBTOR, DEBTOR'S ATTORNEY, OFFICE OF THE UNITED STATES TRUSTEE, AND ALL
1. TO (specify name): INTERESTED PARTIES

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.HEARING.NOTICE
        Case 8:19-bk-10158-TA                   Doc 24 Filed 02/06/19 Entered 02/06/19 11:00:46                                       Desc
                                                 Main Document     Page 2 of 4


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant's attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge's Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge's self-calendaring
   procedures.


Date: 2/6/19                                                                    Reed Smith LLP
                                                                                Printed name of law firm




                                                                                /s/ Christopher O. Rivas
                                                                                Signature


                                                                                Christopher O. Rivas
                                                                                Printed name of attorney




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                             F 9013-1.1.HEARING.NOTICE
            Case 8:19-bk-10158-TA                 Doc 24 Filed 02/06/19 Entered 02/06/19 11:00:46                                      Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Reed Smith LLP 355 S. Grand Ave., Ste. 2900 Los Angeles, CA 90071


A true and correct copy of the foregoing document entitled (specify):
NOTICE OF MOTION FOR DISMISSAL, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 6, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

      •   Frank Cadigan frank.cadigan@usdoj.gov
      •   Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
      •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
      •   Marsha A Houston mhouston@reedsmith.com
      •   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
      •   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
      •   Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
      •   Amelia B. Valenzuela avalenzuela@wedgewood-inc.com, dmarcus@wedgewood-
          inc.com;aguisinger@wedgewood-inc.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 6, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 6, 2019 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA OVERNIGHT MAIL:
Honorable Theodor C. Albert
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtroom SB
Santa Ana, CA 92701-4593



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:19-bk-10158-TA                 Doc 24 Filed 02/06/19 Entered 02/06/19 11:00:46                                      Desc
                                                   Main Document     Page 4 of 4


Frank M. Cadigan
Office of The United States Trustee
411 West Fourth Street
Suite 7160
Santa Ana, CA 92701



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

February 6, 2019               Gilda S. Anderson                                               /s/ Gilda S. Anderson
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
